Emery, J.
I. As to the motion in arrest of judgment for irregularities and omissions in the recognizance, copy of record and other papers sent up by the trial justice, none of the papers complained of are made a part of the bill of exceptions and none are before the law court. Hence we are unable to determine whether there was any error in overruling the motion, and must overrule the exceptions thereto.
II. The appellant was charged with doing the acts prohibited by special statute of 1895, c. 28, enacted for the protection of smelts in the Damariscotta river. He admitted that he did the acts charged and intended to do them. They were not done *523unconsciously nor under compulsion. He offered to show in defense, however, that he was advised by one of the fish commissioners and also by a reputable counselor at law that, under the circumstances, it was not unlawful to do those acts. He further offered to show that in doing those acts he acted in good faith not intending to violate any law. The court ruled out this offered defense and the appellant was convicted.
Some acts are in themselves indifferent and become criminal only when done with a particular intent. For instance, many acts become criminal only when done with an intent to defraud. In such cases the intent which makes the otherwise indifferent or innocent act criminal must be alleged and proved; — and evidence tending to show the absence of the criminal intent would be admissible in defense.
Other acts, however, are sometimes made unlawful absolutely, without reference to any intent or other state of mind of the doer. In such cases no intent need be alleged or proved. The intent to do is sufficient and that can be inferred from the doing. The acts prohibited by this statute are of this latter class. They are prohibited absolutely. Having intentionally committed them, though innocent of any turpitude, the appellant has violated the statute. State v. Goodenow, 65 Maine, 30.

Exceptions overruled.